Citation Nr: 0946244	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  04-18 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cause of the 
Veteran's death.

2.  Entitlement to Dependent's Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.

(A decision on the appellant's sister's claim will be the 
subject of a separate document.)


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to May 1970.  
He died in July 1992.  The claimant in this appeal is the 
Veteran's legitimate son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Procedurally, a claim of entitlement to service connection 
for cause of the Veteran's death was initiated on the 
appellant's behalf in 1992, when he was a minor child, by the 
custodial parent (and Veteran's ex-wife).  A May 1993 rating 
decision denied the claim.

In May 2002, the custodial parent/appellant's mother filed to 
reopen the claim in the children's behalf.  The RO issued a 
November 2002 notification letter to the appellant advising 
of a rating decision which denied service connection for 
cause of the Veteran's death and granted service connection 
for diabetes under Nehmer.  See Nehmer v. U.S. Veterans 
Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer 
v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) 
(Nehmer II); Nehmer et al v. Veterans Admin. of the Gov't of 
the U. S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).

In July 2003, the RO established individual claims for the 
children, and developed the appeals on that basis.  In a 
March 2004 statement of the case (SOC), the RO notified the 
appellant that the claim for service connection for cause of 
the Veteran's death had been reopened and that the claim for 
accrued benefits was denied.  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in December 2005 on the mother's claim which was 
denied.

This case, as to these appellants, was remanded in May 2006 
and December 2006.  It has been returned for review by the 
Board.  The Board directed the RO/AMC to conduct a de novo 
review of the claims including making a determination whether 
the claimant is eligible for VA death benefits as a child of 
the Veteran.

In a March 2008, administrative determination, it was 
determined that the appellant met the requirement as a 
"child" for the purpose of the current claims.  As such, the 
Board reviewed the case on a de novo basis in July 2008.  In 
that decision, the Board denied the appellant's claim for 
entitlement to service connection for the cause of the 
Veteran's death; entitlement to accrued benefits payable to 
the Veteran at the time of death; and for entitlement to DEA 
under 38 U.S.C.A. Chapter 35.  

The claimant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a July 2009 Order, the Court 
granted the VA General Counsel's and Appellant's Joint Motion 
For Remand.  The Board's decision was vacated and the 
appellant's claim was remanded to the Board.  The Order 
called for the claim to be remanded so that additional 
examinations of the record and opinions could be obtained 
from medical personnel.  It was determined that the evidence 
of record was inadequate to answer the medical questions 
currently before the Board.  An issue of entitlement to 
accrued benefits was not part of the appeal or the Court 
Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Further development is necessary before the claims on appeal 
can be adjudicated.  

Initially, it is pointed out that the Court held in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), that when adjudicating a 
claim for Dependency Indemnity Compensation (DIC), which 
includes a claim of service connection for the cause of the 
Veteran's death, VA must perform a different analysis 
depending upon whether a Veteran was service connected for a 
disability during his or her lifetime, and concluded 
generally, that 38 U.S.C.A. § 5103(a) notice for a DIC case 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death, (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

Here, the Veteran was not service-connected for any 
disabilities at the time of his death.  However, after his 
death, service connection was established for diabetes 
mellitus.  While VCAA letters of record, to include 
correspondence in March 2005 in August 2006, address what is 
required to establish service connection for cause of death, 
there has been no specific notice as to the fact that that 
the Veteran was service connected for diabetes mellitus or an 
adequate discussion of the specific evidence and information 
required to establish the appellant's claim.  The Veterans 
Court held in Hupp that the section 5103(a) notice letter 
should be "tailored."  Id.  Based on the Board's review of 
the claim and the previous notice provided to the Appellant, 
pursuant to the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009) 
(VCAA), the Board finds that it is required to remand this 
case, in part, so that the Appellant can be provided with a 
new VCAA notice letter that more fully complies with the 
Court's holding in Hupp.

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  He died in July 1992.  
The immediate cause of death was respiratory arrest; due to 
(or as a consequence of) cardiac tamponade; due to (or as a 
consequence of) acute myelocytic leukemia (AML).  

At the time of the Veteran's death, service connection had 
not been established for any disability.  However, as noted 
above, service connection was granted after his death for 
diabetes mellitus and rated as 20 percent disabling, 
effective in March 1991.  

In part, the appellant argues that service connection should 
have been established for AML.  He maintains that the 
Veteran's AML is related to chemical exposure to include jet 
fuel and exposure to Agent Orange.  The Veteran's service 
personnel records (SPRs), including his DD Form 214, confirm 
he served in Vietnam during the Vietnam era, so it is 
presumed he was exposed to a herbicide agent - such as Agent 
Orange, while there. 38 C.F.R. § 3.307(a)(6), 3.313(a) 
(2009).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.307(a)(6) (2009).  The 
presumption requires exposure to a herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii) (2009).  Furthermore, even if a 
Veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.307(a)(6)(iii) (2009).

AML is not listed as associated with herbicide exposure for 
purposes of this presumption.  38 U.S.C.A. § 1116(a)(2) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.309(e) (2009).  It is 
noted, however, that a private physician reported in November 
2002 that he "could not rule out" a service connection to 
the Veteran's death from leukemia.  

In any event, however, the Veteran records should be 
forwarded to an appropriate examiner to obtain a medical 
opinion concerning the etiology of AML.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  A medical nexus opinion is needed not only to 
consider presumptive service connection due to herbicide 
exposure, but also to consider whether AML may be directly 
related to his military service.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007).  See also Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994) (indicating the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a Veteran from establishing 
his entitlement to service connection with proof of actual 
direct causation, i.e., that his presumed exposure to Agent 
Orange in Vietnam led to the development of the claimed 
disability after service).

In the alternative, the appellant asserts that the Veteran's 
death was the product of his service-connected diabetes 
mellitus.  It is noted that the record contains VA and 
private physicians' opinions regarding diabetes mellitus and 
the cause of the Veteran's death.  Specifically, in an August 
2002 statement, a VA physician related that he reviewed the 
claims file.  It was noted that on review of the hospital 
death summary, there was no mention of any diabetes 
complications.  This physician concluded that it did not 
appear that diabetes mellitus materially contributed to the 
Veteran's death or his primary cause of death.  

Also of record is a September 2002 private physician's 
report, in which the physician pointed out that diabetes 
mellitus is considered a risk, factor for coronary heart 
disease (CHD).  He added that a diabetic patient is treated 
as if they had CHD.  He concluded that the Veteran had CHD 
which was certainly related to the history of diabetes.  

The Board notes that the record contains conflicting opinions 
as to whether the Veteran's diabetes mellitus contributed to 
or hastened his death.  Thus, the Veteran's records should 
also be forwarded to obtain a clarifying medical opinion with 
regard to the role, if any, of the Veteran's diabetes 
mellitus in his death.  See 38 U.S.C.A. § 5103A(d) (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, this case is REMANDED for further developments:  

1.  Provide the Appellant with a new VCAA 
notice letter, conforming to Hupp, noting 
(1) a statement of indicating that the 
Veteran was service- connected for 
diabetes after his death, effective from 
1991, and (2) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on the 
condition service connected.

2.  Arrange for the Veteran's claims 
folder to be reviewed by an appropriate 
VA examiner(s).  After the review(s) 
(the opinion report(s) should reflect 
that such review occurred), the 
examiner(s) must provide an opinion 
with regard to the etiology of the 
Veteran's AML.  Additionally, it should 
be identified that whether there is 
evidence of CHD, and if so, whether it 
was implicated in the death.  The 
examiner should then address the 
following questions:

A.  Is it at least as likely as not (50 
percent or greater probability) that 
the Veteran's AML was related to a 
disease, incident, or injury in 
military service, to include his in-
service Agent  Orange exposure?

B.  Is the service connected diabetes 
implicated in any way in causing or 
contributing to the cause of the 
Veteran's death?  The examiner is also 
asked to specifically offer comments 
and an opinion on the contradictory 
statements of record (statements dated 
in August 2002 by a private physician 
and a VA physician) regarding the role, 
if any, that the Veteran's diabetes 
mellitus played in his death.  

C.  Is there evidence that the Veteran 
had CHD at the time of death, and if 
so, is there any showing that it in any 
way is related to causing or 
contributing to the Veteran's death?

The examiner is also asked to 
specifically offer comment and an 
opinion on the private physician's 
statement from November 2002 that he 
"could not rule out" a service 
connection to the Veteran's death from 
leukemia.  

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

3.  Thereafter, the appellant's claim 
should be readjudicated.  If any 
benefit sought remains denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC) and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


